In an action to recover damages for personal injuries, the jury rendered a verdict of $11,000 in plaintiff’s favor and against defendants. Defendants appeal from the judgment entered thereon and from “ determina*1066tion” denying their motions to set aside the verdict and for a new trial. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless respondent stipulate, within ten days after the entry of an order hereon, to reduce the verdict to $7,500, in which event, the judgment, as thus reduced, is unanimously affirmed, without costs. In our opinion, the verdict was excessive. Appeal from “determination” dismissed, without costs. Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.